UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4782
SPENCER REED,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                Patrick Michael Duffy, District Judge.
                             (CR-99-460)

                      Submitted: May 31, 2001

                      Decided: August 6, 2001

     Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew D. Grimes, ANDREW D. GRIMES. P.A., Summerville,
South Carolina, for Appellant. Scott N. Schools, United States Attor-
ney, Miller W. Shealy, Jr., Assistant United States Attorney, Charles-
ton, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. REED
                              OPINION

PER CURIAM:

   Spencer Reed appeals his conviction and 240-month sentence pur-
suant to his guilty plea to conspiracy to possess with intent to distrib-
ute cocaine base, in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West
1999). Reed’s indictment failed to state a specific drug quantity.
However, Reed signed a plea agreement in which he stipulated to
involvement with "not less than 50 grams" of cocaine base. Reed also
stipulated to receiving a prior conviction that would enhance his sen-
tence under 21 U.S.C. § 851 (1994), and to a minimum incarceration
period of twenty years. Reed reaffirmed these stipulations at his plea
hearing.

   Reed was sentenced to twenty years incarceration under 21
U.S.C.A. § 841(b)(1)(A) (West 1999), and argues that under Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000), he should have been sen-
tenced under 21 U.S.C.A. § 841(b)(1)(C) (West 1999), because his
indictment failed to state a drug quantity. Reed also argues the district
court lacked jurisdiction to enhance his sentence under 21 U.S.C.
§ 851. We disagree.

   Reed’s sentence does not violate Apprendi because his twenty-year
incarceration period does not exceed the statutory maximum set forth
in §§ 841(b)(1)(C), 846. United States v. Angle, ___ F.3d ___, No.
96-4662, 2001 WL 732124, at *2 (4th Cir. June 29, 2001) (en banc);
United States v. Promise, ___ F.3d ___, No. 99-4737, 2001 WL
732389, at *5 (4th Cir. June 29, 2001) (en banc); United States v. Kin-
ter, 235 F.3d 192, 199-200 (4th Cir. 2000), cert. denied, ___ U.S.
___, 2001 WL 185705 (U.S. Mar. 19, 2001) (No. 00-8591); United
States v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000).

   Additionally, Reed fails to establish the district court lacked juris-
diction to enhance his sentence under 21 U.S.C. § 851. Reed stipu-
lated to liability for a drug quantity and a prior criminal offense,
mandating a twenty-year incarceration period. Reed is bound by the
terms of his plea agreement. United States v. Williams, 29 F.3d 172,
174-75 (4th Cir. 1994); United States v. Wiggins, 905 F.2d 51, 53 (4th
Cir. 1990); United States v. Foster, 68 F.3d 86, 89 (4th Cir. 1995).
                       UNITED STATES v. REED                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                        AFFIRMED